     Case 3:14-cv-00189-BEN-DHB Document 232 Filed 11/17/20 PageID.3581 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
      SARA DEES; L.G., a minor; G.G., a
                                     )               Case No.: 3:14-cv-00189-BEN-DHB
11    minor by and through their Guardian Ad
                                     )
      Litem, Robert Schiebelhut,     )
12                                   )               ORDER GRANTING JOINT MOTION
                  Plaintiffs,        )               TO VACATE STATUS CONFERENCE
13                                   )
            v.                       )               [ECF No. 231]
14                                   )
      COUNTY OF SAN DIEGO; SAN DIEGO )
15    COUNTY HEALTH AND HUMAN        )
      SERVICES AGENCY; CAITLIN       )
16    McCANN; SRISUDA WALSH, GLORIA )
      ESCAMILLA-HUIDOR, and Does 1   )
17    through 100, Inclusive,        )
                                     )
18                Defendants.        )
                                     )
19
20          On November 12, 2020, Plaintiffs Sara Dees; L.G., a minor; and G.G., a minor,
21    along with Defendants County of San Diego and Caitlin McCann (collectively, the
22    “Parties”), filed a Joint Motion to Vacate the Status Conference Currently Scheduled for
23    November 18, 2020 (the “Joint Motion”). ECF No. 231.
24          The Parties ask to vacate the Status Conference on the basis that they have filed a
25    Petition for Writ of Certiorari (the “Petition”) before the United States Supreme Court, and
26    as such, judicial economy would be best served by continuing the Status Conference until
27    after a determination on their appeal.
28          The Joint Motion is GRANTED. The Status Conference is CONTINUED. The
                                          -1-
                                                      3:14-cv-00189-BEN-DHB
     Case 3:14-cv-00189-BEN-DHB Document 232 Filed 11/17/20 PageID.3582 Page 2 of 2



 1    Parties shall notify the Court within seven days of a determination on the Petition. Further,
 2    until a determination on the Petition is made, the Parties shall file a brief status report with
 3    the Court regarding the status of the Petition every sixty (60) days.
 4          IT IS SO ORDERED.
 5    DATED: November 17, 2020                         ________________________________
                                                       HON. ROGER T. BENITEZ
 6
                                                       United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-                          14cv0189-BEN(DHB)
